Mr. Justice Yantis delivered the opinion of the court: Plaintiff seeks an award under the provisions of the Workmen’s Compensation Act, for the death of her husband, Lacasse C. Ferguson. The record discloses no disagreement as to the facts or law involved. The employee in question, i. e. Lacasse C. Ferguson, was employed by the State of Illinois as Assistant Engineer in the Division of Highways at a salary of Two Hundred Twenty Dollars ($220.00) per month. On October 30, 1934 in response to directions from Ms superior he was engaged in inspection work at various points in the Carbondale district. On the evening of that day he inspected Section No. 133 of S. B. I. Boute No. 150 and about 9:00 o’clock and immediately after leaving said Section No. 133 and wMle driving on said Boute No. 150 a collision occurred between the automobile which he was driving and another automobile then and there being driven by one Clyde Lovell; the accident occurring about three-quarters of a mile north of the north end of said Section No. 133. The proof shows that in the course of Ms general duties in addition to office work, he had immediate supervision over Mghway construction work, erection of steel bridges, and that in the course of Ms employment he personally set and exploded dynamite charges, worked on and about motor-driven macMnery, concerning which there were municipal and State safe-guards and that Ms hours of duty when in the field continued until he returned to the district office at Carbondale; that from the evidence there is no probable legal liability on the part of the driver or occupants of the other car to respond in damages for the death of Mr. Ferguson. The latter left surviving him his widow, Birdie Quinnelly Ferguson and Francis B. Ferguson, aged 10 years on May 4, 1934 and George S. Ferguson, aged one year on August 3, 1934, Ms children. His wages at the time and for more than a year prior thereto were Two Hundred Twenty Dollars ($220.00) per month. An award is asked in behalf of the surviving widow and two children in the sum of Four Thousand Eight Hundred Dollars ($4,800.00). No contention as to the rights of recovery are raised by respondent, either as to law or facts. Under the provisions of Paragraph A and H of Section 7 of the Workmen’s Compensation Act claimants would be entitled to an allowance of Four Thousand Eight Hundred Dollars ($4,800.00); Eight Hundred Dollars ($800.00) of which is due by reason of the existence of the two cMldren. In the award hereinafter made therefor the amount of Seven Hundred Fifty-two and 11/100 Dollars ($752.11) included therein is allowed for the specific use of said cMldren, Francis Bobb Ferguson and George Sendorf Ferguson and will be paid to the said Birdie Q. Ferguson for their use. TMs award should be payable in monthly payments at the rate of Sixteen Dollars ($16.00) per week, but as no satisfactory method exists by which payments can be so made the allowance will be commuted to a lump-sum award. As so commuted an award is hereby made in the lump sum of Four Thousand Five Hundred Twelve and 66/100 Dollars ($4,512.66).